Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2021 has been entered. 

Response to Amendment
Applicant’s submission filed 04/22/2021 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1, 3-7, 9-10, 12-13, 15-16 & 18-20 are currently pending. 

Rejoinder Statement
Claim 1 is allowable. Claims 3-7, 9, 12-13, 15 & 18-20 previously withdrawn from consideration in the response (08/11/2020) to the restriction requirement (06/29/2020), contain all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a). Species I withdrawn from consideration of elections inventions, as set forth in the restriction requirement mailed on (06/29/2020) is hereby withdrawn and Claims 3-7, 9, 12-13, 15 & 18-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim 

Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
With regard to the Claim Objection:
The dependency of Claim 12 to Claim 3 is clearly identified and the claim objection is withdrawn.

With regard to the 112(b) rejection:  
Applicant has amended Claim 1 to clarify the attachment of the rotation shaft ends to the coupling members attached to opposing sides (third and fourth) of the frame.  The 112(b) rejection of the claims is withdrawn.
 
With regard to the 103 Rejection:
Applicant’s arguments and amendments with regard to Claims 1, 10 & 16 have been considered and are moot in light of the status of the claims below.  

Allowable Subject Matter
Claims 1, 3-7, 9-10, 12-13, 15-16 & 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance and indication of allowable subject matter:

Regarding Claim 1. The prior art fails to disclose or motivate one skilled in the art to manufacture and provide a three-dimensional physical quantity sensor with a movable member used to measure displacement.  The movable member pivoting on a rotational shaft supported above a substrate with protrusions on the substrate positioned to protect overshock of the movable member at particular locations of the substrate. Specifically, the prior art does not provide a combination of support of the rotation shaft through coupling members at the ends of the rotation shaft connected to the frame, additional support through two vertical support columns to support each side of the length of the rotation shaft and overshock protection selectively positioned as protrusions on the foundation substrate. 
The closest prior art is Takagi (US 20140338451) in view of Tanaka (US 20150040667)  which teaches in combination a three-dimensional physical quantity sensor  with a movable member used to measure displacement.  The movable member pivoting on a rotational shaft supported above a substrate with protrusions positioned to protect overshock of the movable member at particular locations of the substrate.  The combination does not disclose support of the rotation shaft through coupling members at the ends of the rotation shaft connected to the frame and additional support through two vertical support columns to support each side of the length of the rotation shaft.  The support combination of the rotation shaft with coupling members and double support shafts  along with overshock protection provided by particular placement on the substrate provides a physical quantity sensor  with stabilizing support of the movable member and shock protection of the movable member not  provided in the prior art.
Regarding Dependent Claims 3-7, 9-10, 12-13, 15-16 & 18-20.  The dependent claims further define the invention over the nearest reference by claiming details of the protrusions and the movable member.



                                                             Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                            

/ALEXANDER A MERCADO/            Primary Examiner, Art Unit 2856